IN THE UNITED STATES DISTRICT COURT FOR -
THE SOUTHERN DISTRICT OF GEORGIA ...000 0/5 Fo ge
SAVANNAH DIVISION

 
  

   

       

UNITED STATES OF AMERICA, ~<e5-H15 four GA.

Vv. CASE NO. CR417-227

STEPHEN ALEXIS T. JILES,

Defendant.

 

ORDER

Before the Court is Defendant’s Emergency Petition to
Expediate Writ of Error Coram Nobis Pursuant to 28 U.S.C.
§ 1651. (Doc. 40.) In his petition, Defendant argues that he was
without knowledge that he could be held accountable for being a
convicted felon in possession of a firearm and cites to the
United States Supreme Court’s recent decision in Rehaif v.
United States, 139 S. Ct. 2191, 2194 (2019). Defendant requests
this Court to allow Defendant to withdraw his guilty plea,
appoint counsel to represent him, and to vacate his sentence and
order a new trial or, in the alternative, release him from
confinement. (Id. at 3.)

After careful review of Defendant’s motion and the record
in this case, the Court can discern no grounds for the specific
relief requested in Defendant’s emergency petition. “A writ of
error coram nobis is only appropriate when other relief is

unavailable.” United States v. Chaff, 269 F. App'x 878, 879

 

 
(llth Cir. 2008) (citing Alikhani v. United States, 200 F.3d

 

732, 734 (11th Cir. 2000)). “Because federal prisoners may make
use of the statutory remedy of 28 U.S.C. § 2255, coram nobis
relief is unavailable to them.” Id. (citing United States v.
Garcia, 181 F.3d 1274, 1274 (11th Cir. 1999)). Because Defendant
is currently in federal custody within the meaning of 28 U.S.C.
§ 2255 when he filed his Emergency Petition, coram nobis relief
is unavailable to him and 28 U.S.C. § 2255 is the proper remedy

for Defendant to pursue. See United States v. Brown, 117 F.3d

 

471, 475 (llth Cir. 1997). The United States Court of Appeals
for the Eleventh Circuit has found that coram nobis petitions
may be treated as § 2255 petitions when the petitioner was still
in custody. Brown, 117 F.3d at 475; Chaff, 269 F. App’x at 879.
Here, because it appears that Defendant is seeking to
“vacate, set aside, or correct the sentence,” the Court believes
that his Emergency Petition to Expediate Writ of Error Coram
Nobis Pursuant to 28 U.S.C. § 1651 should be construed as a
petition for habeas relief made pursuant to 28 U.S.C. § 2255.
Pursuant to the Supreme Court’s instructions in Castro v. United
States, 540 U.S. 375, 384, 124 S. Ct. 786, 793, 157 L. Ed. 2d
778 (2003), the Court notifies Defendant that his Emergency
Petition will be construed as a § 2255 motion. Defendant is
warned that if he chooses to proceed with his Emergency

Petition, he will lose his ability to file any successive
petition on this same matter without first seeking permission to
do so from the Eleventh Circuit. 28 U.S.C. § 2255. Therefore,
Defendant may: (1) have his Emergency Petition ruled upon as
filed; (2) amend his Emergency Petition to include any other
claims related to his conviction and resulting term of
imprisonment; or (3) withdraw his Emergency Petition entirely.
Defendant is advised that, if he elects to amend his current
Emergency Petition, Defendant should replace it in its entirety
with a new § 2255 petition so that all claims that Defendant
wishes to bring will be in one single document. Defendant is
granted forty-five days from the date of this Order to
supplement his current petition, if he so desires, or to notify
the Court that he wishes to withdraw the motion. If at the end
of the forty-five days he has not supplemented the instant
motion or provided notification of his intent to withdraw the
motion, the Court will proceed to rule on the motion as filed
pursuant to § 2255.

Accordingly, the Clerk of the Court is DIRECTED to open a
new civil matter, file the instant motion, and refer the motion
to the Magistrate Judge for further proceedings as warranted.
The Clerk of Court is further DIRECTED to attach to Defendant’s
service copy of this Order this Court's standard form Motion to
Vacate, Set Aside, or Correct a Sentence pursuant to 28 U.S.C.

§ 2255. Defendant may use that form to set out, in one document,
all of his claims for § 2255 relief, or he may simply rely on
his original “Emergency Petition to Expediate Writ of Error
Coram Nobis Pursuant to 28 U.S.C. § 1651,” which this Court has
recharacterized as a motion seeking § 2255 relief. Again,
Defendant is cautioned that if he elects to proceed with his
§ 2255 motion, he should present all of his claims for § 2255
relief at this point.

SO ORDERED this JEP sa of July 2019.

Zeon

WILLIAM T. MOORE, “4R.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
